Exhibit 10.1
 
FIRST AMENDMENT
GLOBALOPTIONS GROUP, INC.
 EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement (the "Agreement"), made as of
and effective as of April 1, 2009 by and between GlobalOptions Group, Inc., a
Delaware corporation, with its principal place of business at 75 Rockefeller
Plaza, 27th Floor, New York, NY 10019 (“Company"), and Howard Safir (the
"Executive").


WHEREAS


The Company and the Executive entered into an Employment Agreement, dated May
12, 2006 (the “Original Agreement”) and the parties hereto desire to amend such
Original Agreement as set forth herein.


In consideration of the mutual covenants and promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:


 
1.
Section 2 shall be restated in its entirety as follows:



Subject to the provisions contained in paragraphs 6 and 7, the Executive's
employment by the Company shall be for an initial term commencing May 12, 2006
and expiring on the close of business on March 31, 2010 (the “Initial Term”).
Thereafter, the Company will declare its intention to renew your employment by
written notice to you at least thirty (30) days prior to the expiration of the
Initial Term (the Extended Term”) of this Agreement, and at least thirty (30)
days prior to the end of each one year term thereafter, unless either party
shall give the other 30 days advance written notice of expiration of the term (a
“Notice of Termination”). The Initial Term and the Extended Term, if any,
thereafter, during which the Executive's employment shall continue are
collectively referred to as the “Term”).  The Company shall have the right at
any time during such 30 day notice period, to relieve the Executive of his
offices, duties and responsibilities and to place him on a paid leave-of-absence
status, provided that during such 30 day notice period the Executive shall
remain a full-time employee of the Company and shall continue to receive his
then current salary compensation and other benefits as provided in this
Agreement, for said 30 day period.  The date on which the Executive ceases to be
employed by the Company, regardless of the reason therefore is referred to in
this Agreement as the “Date of Termination”.


 
2.
Section 4 shall be restated in its entirety as follows:

 
As compensation for his services hereunder, the Company shall continue to pay
the Executive in accordance with its normal payroll practices, and effective May
12, 2009, the  annualized base salary shall be $375,000 for the remainder of the
Term of this Agreement. In addition to the base salary, effective April 1, 2009,
the Executive shall be eligible for a targeted performance bonus as set forth in
Exhibit 1 to this Agreement.
 

--------------------------------------------------------------------------------




 
3.
Section 6(b) shall be restated in its entirety as follows:

 
(a)    Provided that the Executive is not then otherwise in breach of this
Agreement, the Executive shall be entitled to terminate this Agreement and the
Term hereunder for "Good Reason" at any time during the Term by written notice
to the Company given not more than 60 days after the occurrence of the event
constituting such Good Reason.  “Good Reason” shall be limited to the
occurrence, without the Executive’s consent, of one or more of the following
events:


(i)    a material reduction of the Executive’s duties and responsibilities or
the assignment of duties which are materially inconsistent with his position as
set forth in paragraph 3(a) above, which action is not reversed within 30 days
after written notice thereof to the Company by the Executive that the
Executive's employment shall terminate for “Good Reason” unless such breach is
cured (if curable) within 30 days after such written notice;


(ii)    any breach by the Company (not covered by clause (i) above) of any
provision of this Agreement, which breach remains uncured (if curable) after
written notice thereof to the Company by the Executive that the Executive's
employment shall terminate for “Good Reason” unless such breach is cured within
30 days after such written notice; and


(iii)    if the Company has a change of control. For purposes of this Agreement,
the term “Change of Control” shall mean:  (x) the sale, transfer, exchange,
conveyance or other disposition (other than by way of merger, consolidation,
recapitalization or reorganization), in one or a series of related transactions,
of all or substantially all of the assets of the Company or more than fifty
percent (50%) of the combined voting power of the outstanding securities of the
Company held by persons who are stockholders of the Company on the date hereof
to any person or entity; (y) the adoption of a plan relating to the liquidation
or dissolution of the Company; or (z) a merger or consolidation of the Company
with or into another corporation or entity or a recapitalization or
reorganization of the Company if, immediately upon the consummation of such
merger, consolidation, reorganization or recapitalization, the holders of the
outstanding voting securities of the Company, determined immediately prior to
such merger, consolidation, reorganization or recapitalization do not
immediately thereafter own more than fifty percent (50%) of the combined voting
power of the merged, consolidated, reorganized or recapitalized company’s
outstanding securities entitled to vote generally in the election of directors.
 

--------------------------------------------------------------------------------


 
In the event that the Executive purportedly terminates his employment for “Good
Reason” and the arbitrator appointed pursuant to paragraph 19 determines that
“Good Reason” as defined herein was not present, then such purported termination
for “Good Reason” shall be deemed a termination for “cause” pursuant to
paragraph 6(a)(vii) and the Executive’s rights and remedies will be governed by
paragraph 6(d), in full satisfaction and in lieu of any and all other or further
remedies the Executive may have.
 
 
4.
A new Section 6(f) shall be added to the Original Agreement as follow:



In the event the Executive terminates his employment for “Good Reason” as a
result of Change of Control of the Company, subject to the Company’s stock
option plans, all stock options and restricted stock shall vest immediately upon
such termination and all performance conditions for any performance stock
options or restricted stock shall be deemed to be met and the term to exercise
any stock options will be equal to the term of the stock option originally
granted.


 
5.
Except as hereby amended, the Original Agreement and all of its terms and
conditions shall remain in full force and effect and are hereby confirmed and
ratified.





WHEREOF, the parties have executed this First Amendment Employment Agreement as
of the day and year first above written.





/s/ Howard Safir
Executive: Howard Safir
   
GLOBALOPTIONS GROUP, INC.
 
By:
/s/ Harvey Schiller  
Harvey Schiller, CEO

 



